Appeal from an order of the Family Court, Seneca County (Dennis F. Bender, J.), entered May 3, 2007 in a proceeding pursuant to Family Court Act article 3. The order, insofar as appealed from, placed respondent in the custody of the New York State Office of Children and Family Services for a period of one year.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: The challenge by respondent on appeal to that part of an order placing him in the custody of the New York State Office of Children and Family Services for a period of one year is moot, inasmuch as that one-year period has expired (see Matter of Abbi M., 37 AD3d 1084 [2007]; Matter of Joshua B., 300 AD2d 1147 [2002]). Present—Scudder, P.J., Lunn, Fahey, Pine and Gorski, JJ.